t c memo united_states tax_court stephen d ruddel petitioner v commissioner of internal revenue respondent docket no filed date michael r fabrikant for petitioner bruce g warner for respondent memorandum findings_of_fact and opinion laro judge stephen d ruddel petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in his federal_income_tax and a dollar_figure addition thereto under sec_6651 respondent reflected this determination in a notice_of_deficiency issued to petitioner on date following concessions we must decide whether petitioner may deduct certain payments that he made to the hollywood florida police department as a charitable_contribution we hold he may not whether petitioner may deduct those payments as an expense under sec_212 or a portion of these payments as a casualty_loss under sec_165 we hold he may not whether petitioner is entitled to a bad_debt deduction with respect to two loans we hold he is not whether petitioner is liable for an addition to his tax under sec_6651 we hold he is unless otherwise stated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some facts have been stipulated and are found accordingly the stipulated facts and exhibits are incorporated herein by this reference petitioner resided in hollywood florida when he filed his petition on date the hollywood florida police department police department with the assistance of the united_states marshals collectively referred to as officers searched petitioner's home pursuant to a valid search warrant the officers found grams of cocaine dollar_figure in united_states currency various gold and silver coins and jewelry in a safe they also uncovered drug paraphernalia weapons ammunition and other miscellaneous items these items were seized and inventoried by the police department petitioner was arrested for cocaine trafficking in addition to a fine of at least dollar_figure the minimum mandatory period of incarceration for this offense was 5-years imprisonment see fla stat ann sec_893 b west petitioner negotiated a plea agreement whereby he agreed to plead nolo contendere in exchange for a lighter sentence in order to secure a recommendation for this lighter sentence petitioner rendered substantial assistance which among other things required petitioner to participate in an undercover sting operation and to remit dollar_figure to the police department which would be used for their undercover work petitioner remitted the dollar_figure payment at the time of his sentencing hearing in light of this payment petitioner's plea and his assistance to the authorities the judge waived the minimum mandatory confinement and fine and sentenced petitioner to a lighter sentence of years of probation meanwhile the property seized by the police was the subject of a civil forfeiture action filed in florida state court at a probable cause hearing that was held in this action the presiding judge found that the police had probable cause to seize petitioner's personal_property and that the requirements had been satisified under florida law for the police department to remain in possession of those items and to continue the forfeiture proceeding see fla stat ann sec_932 west a final order of forfeiture was never entered in this case because petitioner through his attorney negotiated an agreement with the police enabling him to repurchase his property for a price of dollar_figure after he repurchased the property petitioner and the police department settled and dismissed the matter on date petitioner filed his federal_income_tax return on his schedule a itemized_deductions petitioner claimed a charitable_contribution_deduction with respect to the amounts he paid to the police department petitioner also claimed a dollar_figure casualty_loss for the items of personal_property seized by the police petitioner also claimed a bad_debt deduction of dollar_figure which was based on alleged loans to two individuals ashley dunn mr dunn and william crowl mr crowl opinion petitioner originally reported that he transferred dollar_figure of chrysler corp stock to the police department as a charitable_contribution petitioner however never transferred any shares of chrysler corp stock to the police department instead the chrysler corp stock was sold and the proceeds were used to repurchase petitioner's personal_property from the police department for dollar_figure the determinations reflected in respondent's notice_of_deficiency are presumed correct and the burden is on petitioner to disprove these determinations rule a 290_us_111 994_f2d_1542 11th cir affg tcmemo_1991_636 charitable_contribution_deduction sec_170 allows a deduction for charitable_contributions as defined in sec_170 the phrase charitable_contribution is generally understood to be synonymous with the term gift 87_tc_1046 57_tc_239 a gift is generally defined on a voluntary transfer of property by the owner to another without consideration therefor 87_tc_575 the term gift does not include payments that proceed primarily from a legal duty or moral obligation imposed on the donor or from the inducement of some anticipated benefit beyond the incidental enjoyment which flows from performing a generous act 363_us_278 89_tc_580 36_tc_896 affd 309_f2d_373 9th cir furthermore if the contribution is in fact an exchange in the form of a substantial quid pro quo it is not a contribution to which sec_170 applies 490_us_680 477_us_105 osborne v commissioner supra in the instant case petitioner was charged with trafficking in cocaine under applicable state law this offense carried a mandatory 5-year prison term and at least dollar_figure in fines see fla stat ann sec_893 b west in exchange for a lighter sentence of probation petitioner agreed to plead nolo contendre agreed to cooperate with the police and remit dollar_figure to the police department under these circumstances petitioner's dollar_figure payment which was made under the compulsion of his plea agreement can hardly qualify as a charitable deduction under sec_170 instead of proceeding merely from petitioner's generous impulse his dollar_figure contribution was nothing more than part of the consideration given by him to avoid incarceration see 87_tc_168 45_tc_311 lombardo v commissioner tcmemo_1985_552 cf commissioner v duberstein supra pincite the same is true with respect to petitioner's dollar_figure payment to the police department also claimed as a charitable_contribution this payment was not a contribution to the contrary the dollar_figure payment was simply the quid pro quo that petitioner paid for the return of his property lawfully seized by the police department we hold for respondent on this issue property_held_for_the_production_of_income casualty_loss petitioner argues that he may nevertheless deduct the dollar_figure payment under sec_165 or sec_212 sec_165 allows taxpayers to deduct losses sustained during the taxable_year which are not compensated or reimbursed by insurance or otherwise there are limits on the deductibility of losses_incurred by individuals under sec_165 such losses are allowable only if they are incurred in profit-seeking activity or arise from casualty or theft sec_212 permits an individual to deduct all ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income for the management conservation or maintenance_of_income-producing_property or for the determination collection_or_refund_of_any_tax we are unpersuaded by petitioner's arguments simply put petitioner repurchased certain personal_property from the police department in lieu of its forfeiture and a deduction is not allowable for property forfeited in connection with illegal narcotics activity see eg 87_tc_609 n affd without published opinion 827_f2d_774 11th cir 69_tc_114 69_tc_75 affd per curiam 611_f2d_1160 5th cir 20_tc_308 affd 213_f2d_102 10th cir vasta v commissioner tcmemo_1989_531 mack v commissioner tcmemo_1989_490 farris v commissioner tcmemo_1985_346 affd without published opinion 823_f2d_1552 9th cir see also sec_280e under which no deduction is allowed for any amount_paid or incurred in the business of drug trafficking sec_1_162-1 and sec_1 p income_tax regs the fact that petitioner settled the matter before a final order of forfeiture was entered does not change this result we hold for respondent on this issue bad_debt deduction respondent disallowed all of the bad_debt deduction reported on petitioner's return respondent determined that petitioner did not prove that any of the amounts advanced to messrs dunn or crowl created a bona_fide loan sec_166 provides that where any nonbusiness_debt becomes worthless within the taxable_year the loss resulting therefrom shall be considered a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more than year only a bona_fide debt qualifies for purposes of sec_166 a bona_fide debt arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs whether the parties actually intended the transactions to be loans depends on whether the advances were made with a reasonable expectation belief and intention that they would be repaid 318_f2d_611 9th cir intent can be established from an examination of the facts surrounding the advances see goldstein v commissioner tcmemo_1980_273 petitioner has produced no meaningful evidence rebutting respondent's determination first there is no evidence that mr dunn or petitioner ever contemplated that petitioner would loan mr dunn money rather in mr dunn forged petitioner's signature on checks drawn upon petitioner’s bank account and mr dunn embezzled funds from petitioner's charles schwab brokerage account petitioner sued his bank and charles schwab in settling the matter about a year later for dollar_figure petitioner also sued mr dunn to recover the embezzled amounts petitioner received monthly restitution payments from mr dunn until second petitioner advanced mr crowl dollar_figure by checks dated date petitioner argues this advance was a loan as evidenced by the fact that he wrote the word loan on the memo line of the checks we are unpersuaded petitioner's writing the word loan on each check does not in itself establish that the advance was in fact a loan we find relevant the fact that petitioner did not enter a written loan agreement with mr crowl nor did he execute any promissory notes maintain a repayment schedule for the advances or charge interest we also find relevant that petitioner did not take other meaningful steps to enforce this purported loan the record shows that mr crowl at petitioner's direction was to invest the dollar_figure in the silver market the record also shows that mr crowl would share the profits in the event that the investment proved profitable thus it appears to us that petitioner and mr crowl transacted business for the purposes of investing in the silver market and that no debtor-creditor relationship existed between them nor has petitioner established that any debt owed him by mr crowl became worthless during the year in issue we find for respondent on this issue delinquency penalty respondent determined that petitioner is liable for an addition_to_tax under sec_6651 respondent determined that petitioner failed to file timely his federal_income_tax return and that he failed to show that his delinquency was due to reasonable_cause sec_6651 imposes an addition_to_tax for failure_to_file a tax_return on time the addition_to_tax imposed under sec_6651 does not apply if petitioner can prove that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 in re stanford 979_f2d_1511 11th cir a failure_to_file timely a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time in re stanford supra pincite sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite in the instant case petitioner's income_tax return was due considering extensions on date petitioner filed his return on date well after the due_date petitioner alleges that his return was untimely due to his inability to obtain access to his residence after his arrest in order to retrieve records necessary to prepare his return petitioner also maintains that certain records were thrown out by the u s marshals before the forfeiture sale of his building we are not impressed with petitioner's arguments the unavailability of records does not necessarily establish reasonable_cause for failure_to_file timely see 56_tc_1324 affd without published opinion 496_f2d_876 5th cir an individual must file a timely return based on the best information available and he or she may then file an amended_return if necessary 79_tc_298 petitioner was allowed access to his building in date to remove any records or other items left after the search petitioner failed to establish that specific records needed to prepare his return were unavailable and the record herein does not indicate that he tried to obtain information from other sources see 92_tc_899 delinquency penalty upheld where the taxpayer did not show what documents were still needed or what actions were taken to obtain such documents petitioner attempts to shift the responsibility for the untimeliness of his return to his accountant again we are not persuaded first reliance on one's accountant to file a timely return is not reasonable_cause for a late filing under sec_6651 united_states v boyle supra pincite second petitioner's accountant fully explained the delinquency penalty to petitioner before the due_date of the return in an effort to obtain timely information from petitioner to prepare the return petitioner has failed to prove that his untimely filing was due to reasonable_cause and not due to willful neglect thus we sustain respondent's determination that petitioner is subject_to the addition_to_tax under sec_6651 see waitzkin v commissioner tcmemo_1992_216 to reflect the foregoing decision will be entered for respondent
